Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 1 of 24 PagelD: 120

UNITED STATES DISTRICT COURT
_..DISTRICT.OF_NEW.JERSEY.

 

 

 

SAMANTHA CAMPANICELLO-CASON,

T.C.. K.C., and GARRETT CASON, JR. Case No. 20 cv 03381-MCA-LDW
Plaintiff,
(ORAL ARGUMENT
REQUESTED)
Vv.
KEVIN O’REILLY,
Defendants.

 

 

LEGAL BRIEF IN SUPPORT OF DEFENDANT’S
OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE
TO FILE AN AMENDED COMPLAINT

 

BITTIGER ELIAS & TRIOLOP.C.
12 ROUTE 17 NORTH, SUITE 206
PARAMUS, NEW JERSEY 07652
TELEPHONE: (201) 438-7770
FACSIMILE: (201) 438-5726

Of Counsel and on the Brief:
PRISCILLA J. TRIOLO, ESQ.

Motion Return Date: May 3, 2021
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 2 of 24 PagelD: 121

TABLE OF CONTENTS

 

 

PRELIMINARY STATEMENT. .....0..........0cccccccccceseccceeesacssseecavenseeeess 1
STATEMENT OF FACTS... . ccc ccc ccccccecccceceecceseseucctcevaveneereutenenes 3
LEGAL ARGUMENT 20000... ccc ccc ecc ec ccnccesa eee ceucuncacctccucasaeeneenes 3

I. The Court Should Deny Plaintiffs’ Request For Leave to Amend the
Complaint 2.0.0... ceecceecececeeneaeeereeeeesucevecnersseseseneneneesees 3

a. Standard of Review Governing Motions Seeking Leave to
Amend a Complaint ................ccccceacecvecscececeseccusceenenenertasaeuens 4

b. The Court Should Not Permit Plaintiffs to Add PCIP as a
Defendant as Plaintiffs Have Failed to Establish Standing or Any
Basis to Assert a Direct Claim Against Defendant’s Insurer ................. 6

c. The Court Should Deny Plaintiffs Leave to Amend the
Complaint to Add Discrimination Claims Based on Familial
Status 20. ec cecceeeee eee eeseceeeaeneeneneeas bocce eee eneeeeeeesenseneeneeeeees 9

d. The Court Should Deny Plaintiffs Leave to Amend the
Complaint to Add Discrimination Claims Based on National
OPIN 2.0... ccc eee ee eens Ls eeeeeeeeeeeeeee nett e ena eeeeeaaescesteeeneees 14

e. Plaintiffs’ instant motion is made in bad faith and the legal
insufficiency of the claims renders the proposed amendments
1 17
Case. 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 3 of 24 PagelD: 122

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES

Page
CASES
Alvin v. Suzuki
227 F.3d 107 (3d Cir. 2000) «20... cc ccc cccceccuceceneneteesecueuarsrsess 4,5, 19
Bechtel v. Robinson
886 F.2d 644 (3d Cir, 1989) 20. ccc cccccccecececeneeusvceceseuencuscusveensens 4
Biasi v. Allstate Ins. Co..,
104 N.J. Super. 155 (App. Div. 1969) 0.0.0.0. 0c cccccscccsececeuccccucuevavueecess 7
Cornell & Co., Inc. v. Occupational Health and Safety Review Comm’n,
573 F.2d 820 (3d Cir. 1978) oo... ccc ccc cccccecascceucnaccceccuccucscevacuceccrcceess 4
Cureton v. NCAA
252 F.3d 267 (3d Cir. 2001)... 0. ccc cece ececcccvececececcececcucnceucucvaeectscecescsess 5
Foman v. Davis, .
371 U.S. 178 (1962) ooo. ccc cece ccccccccecnseeeusececuevecucusuenesuetcccerens 4,5, 19
Gen'l Accident Ins. Co. v. N.Y. Marine and Gen'l Ins. Co..
320 N.J. Super. 546 (App. Div. 1999) «20... ccccccccnceucesceceecueceranenenens 7
Harrison Beverage Co. v. Dribeck Imp., Inc., .
133 F.R.D. 463 (D.N.I. 1990) ooo. ccc ccc cc ceca cececeeseesesuseecuceevuseisesees 5,19
Jablonski y. Pan Am. World Airways, Inc.,
863 F.2d 289 (3d Cir. 1988) oo... cece cc cececccceccusesececsscusessscuscesnncccccecs 5
Maertin v. Armstrong World Indus., Inc..,
241 F. Supp. 2d 434 (D.N.J 2002) 0... ccccecesececececcececucususesncterecence 7
Murray v. Allstate Ins. Co.,
209 N.J. Super. 163 (App. Div. 1986) 0.00.0... 0. .cccc cc ceecaececacenceececcecencucecenans 7

Phillips v. Borough of Keyport.
179 F.R.D, 140 (D.N.J. 1998) 00. cccccccccececneceeccucnevesvecuteseeserecces 5
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 4 of 24 PagelD: 123

Ross v. Lowitz

222. N.J. 494 (NJ. 2015)... ceeeeeee ceeeveeevereeecerevevrveverneveerveveerereevesins see

 

Shane v. Fauver,
213 F.3d 113 (3d Cir. 2000) 200... ce cece cueereeenensececeaeeenaesenencers 5,6
STATUTES

NLU S.A, § 2A: 8-61.01 ec cce cence ec ece ee eeeeneaeseeneueeeessssresuaeenss 17, 18

RULES
Fed. R. Civ. P. 12(b)(6) .....ceccccceccccecseeessssecseevesssevecssvseceseseceneen 4,5,19

Fed. R. Civ. P. 15(a)(2) ......cccceccsesesesesececececeeeeeeseees veveeecsuvesesseessennans 4
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 5 of 24 PagelD: 124

PRELIMINARY STATEMENT

 

At the outset, it must be clear that many of Plaintiffs’ claims are improperly
premised upon an alleged eviction; however, it cannot be disputed that no eviction
occurred in this matter. Plaintiffs, Samantha Campaniello-Cason, T.C., K.C., and
Garret Cason, Jr. (hereafter referred to individually by name or collectively as
“Plaintiffs”), bring the instant claims against Defendant Kevin O’Reilly (hereafter
referred to as “Defendant” or “Mr. O’Reilly”), eighteen months after Defendant’s
lawful non-renewal following the expiration of the residential lease agreement
entered into by and between Ms. Campaniello-Cason and Mr. O’Reilly pertaining to
the second-floor apartment of an owner-occupied two-family house. Significantly,
Ms. Campaniello-Cason had also served upon Mr. O’Reilly notice of her intent to

vacate the premises at the conclusion of the lease term prior to the non-renewal.

 

Simply, there was no eviction. Further, Plaintiffs vacated the premises prior to the
conclusion of the lease term without paying the last month of rent.

A Complaint was filed on behalf of Plaintiffs on March 29, 2020, alleging as
follows: violation of the Fair Housing Act, 42 US.C. 3604(C) (Plaintiff's Count —
One); violation of the New Jersey Law Against Discrimination, N.J.S.A. §10:5-
12(G)(1) (Plaintiffs Count Two); violation of the New Jersey Law Against
Discrimination, N.J.S.A. §10:5-12(g)(2) (Plaintiffs Count Three); violation of the...

Law Against Discrimination, N.J.S.A. §10:5-12(g)(3) (Plaintiff's Count Four);
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page.6 of 24 PagelD: 125

Intentional Infliction of Emotional Distress (Plaintiff's Count Five); and violation of

 

the Rent Security Deposit Act, N.J.S.A. 46:8-21.1 (Plaintiff's Count Six).

Plaintiffs now move for leave to amend the Complaint as follows: 1) to add
Defendant’s homeowner’s insurance carrier, Philadelphia Contributionship
Insurance Company (hereafter referred to as “PCIC”), as an additional Defendant;
2) amending Plaintiffs’ original Count One, Count Two, Count Three, and Count
Four so as to include allegations of discrimination based upon national origin and
familial status; and 3) inserting a new cause of action in place of Plaintiff's original
Count Five, alleging violation of the Rent Security Deposit Act, N.J.S.A. 46:8-21.1
against both Mr. O’Reilly and the proposed additional defendant, PCIC. Plaintiffs
contend that the basis for the requested amendments to the Complaint is additional
information learned during the course of discovery which was not available at the
time of filing of the original Complaint. Plaintiffs do not identify what was learned
suri discovery that was not available prior to the ching of the Complaint.

As set forth in detail below, the amendments proposed by Plaintiffs are not
predicated on matters learned in discovery and are entirely without merit, are
plagued with procedural deficiencies and, in corresponding fashion to Plaintiffs’
original claims, each and every proposed amendment is laced with bad faith. The

duplicity of Plaintiffs’ instant position is further evidenced by the undisputed fact

that Ms. Campaniello-Cason and her children met with Mr. O’Reilly prior to
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 7 of 24 PagelD: 126

entering into the lease, thereby diminishing any claim that the non-renewal was

 

premised upon familial status, national origin, or any similar discriminatory basis,
as Mr. O’Reilly could have simply declined to offer Plaintiffs a lease if the
allegations of discrimination were in fact true. Further, it is undisputed that, upon
the initial expiration of the lease agreement, Mr. O’Reilly agreed to renew the lease
for a second term. As such, to suggest that Mr. O’Reilly did not know the race,
ethnicity and family status until discovery is disingenuous at best.

For the reasons detailed more fully below, Defendant respectfully requests
that the Court deny Plaintiffs’ pending motion seeking leave to file an Amended

Complaint.

STATEMENT OF FACTS

The relevant facts are set forth in the Certification of Counsel, and exhibits
attached thereto, as well as the Affidavit of Defendant Kevin O’Reilly, and exhibits |

attached thereto, both of which are incorporated herein by reference.

LEGAL ARGUMENT

*

I. THE COURT SHOULD DENY PLAINTIFFS’ REQUEST FOR LEAVE
TO AMEND THE COMPLAINT.

The Court should deny Plaintiffs’ request for leave to amend-the Complaint - -

because Plaintiffs’ attempt to add a new defendant, Defendant’s homeowner’s
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 8.of 24 PagelD: 127 |

insurance carrier, Philadelphia Contributionship Insurance Company (“PCIC”), is

 

improper and futile; the new claims proposed by Plaintiffs are baseless, futile, and
premised on information which was available at the time of the filing of the original
Complaint and will generate a Motion to Dismiss pursuant to Fed. R. Civ. P.
12(b)(6); and Plaintiffs’ undue delay in amending its claims would prejudice
Defendant.

a. Standard of Review Governing Motions Seeking Leave to Amend a

Complain

Plaintiffs’ instant motion is governed by Federal Rule of Civil Procedure Rule
15(a)(2) which provides that, absent consent of the opposing party, a party may
amend its complaint with leave of court. See Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2)
instructs that the court should freely give leave, when justice so requires. Id,
However, the Court may deny a motion to amend where there is undue delay, bad
faith, undue prejudice to the opposing party by virtue of allowance of ‘the
amendment, or futility of the amendment. See Foman v. Davis, 371 U.S. 178, 182

(1962); Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000).

 

In deciding whether to grant leave to amend, “prejudice to the non-moving
party is the touchstone for the denial of the amendment.” Bechtel v. Robinson, 886
F.2d 644, 652 (3d Cir. 1989) (quoting Cornell. & Co.,.Inc..v..Occupational Health

and Safety Review Comm’n, 573 F.2d 820, 823 (3d Cir. 1978)). Delay may become
Case 2:20-cv-03381-MCA-AME . Document 27. Filed.04/12/21 Page 9 of 24 PagelD: 128 |

undue when a movant has had previous opportunities to amend a complaint, such as __

 

where plaintiffs were repleading facts that could have been pled earlier. Cureton v.

NCAA, 252 F.3d 267, 273 (3d Cir. 2001). And the Third Circuit has made clear that

 

undue delay or prejudice to defendants can constitute a reason to deny leave to
amend, Id. Indeed, undue delay which is not satisfactorily explained is equivalent
to bad faith. Phillips v. Borough of Keyport, 179 F.R.D. 140, 149 (D.N.J. 1998).

A court should not grant leave to amend where the proffered amended
complaint would not cure the legal insufficiency of the claims. See Jablonski v. Pan
Am. World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988) (“Amendment of the
complaint is futile if the amendment will not cure the deficiency in the original
complaint or if the amended complaint cannot withstand a renewed motion to
dismiss.”’).

A motion to amend is properly denied where the proposed amendment is
futile. See Foman, — 371 U.S. at 182; Alvin, supra, 227 ha at 121. An
amendment is futile if it “is frivolous or advances a claim or defense that is legally
insufficient on its face.” Harrison Beverage Co. v. Dribeck Imp., Inc., 133 F.R.D.
463, 468 (D.N.J. 1990) (internal citations omitted). To evaluate futility the District
Court uses the same standard of legal sufficiency as applied for a motion to dismiss

under Rule 12(b)(6). Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). _

Accordingly, if a claim is vulnerable to dismissal under Rule 12(b)(6), but the

in
Case 2:20-cv-03381-MCA-AME Document.27 Filed 04/12/21 Page 10 of 24 PagelD: 129

plaintiff moves to amend, leave to amend generally must be granted unless the

 

amendment would not cure the deficiency. Id.

b. The Court Should Not Permit Plaintiffs to Add PCIP as a Defendant as
Plaintiffs Have Failed to Establish Standing or Any Basis to Assert a
Direct Claim Against Defendant's Insurer.

. Plaintiffs seek leave to add Defendant’s liability insurer, PCIC, as a direct
defendant based upon the allegation that Defendant’s failure to renew Plaintiffs’
lease violated the Anti-Eviction Act which, without legal authority, Plaintiffs
conclude constituted a “wrongful eviction” and assert that same implicates PCIC’s
coverage. Plaintiffs offer only one, single source of purported procedural authority
in support of this request. Plaintiff rely upon Berger v. Cushman & Wakefield of
Pa., Inc., No. 13-5195, 2016 U.S. Dist. LEXIS 32562, 9-10 (E.D. Pa. Mar. 10, 2016)!
for the proposition that “[c]ourts have held that allowing a plaintiff to join a third
party would serve justice and promote judicial efficiency” and “refusing to allow
plaintiff to join a third- party defendant would obviate the purpose of the third-party
practice and fly in the face of judicial efficiency.” See Plaintiffs’ Brief, pg. 7.

‘However, Plaintiffs’ reliance upon same is misplaced.

 

' To the extent it is germane to this Court’s determination, Defendant notes that this decision by the United
States Court of Appeals for the Second Circuit is not mandatory authority and, thus, is not binding upon
this Court.
Case 2:20-cv-03381-MCA-AME Document 27 Filed.04/12/21 Page 11 of 24 PagelD: 130. -

Plaintiffs are unable to show any legal or factual basis, or offer any authority

 

whatsoever, to support the proposition that Plaintiffs, as a third-party claimant, may
assert a direct claim against Defendant’s liability insurer. To the contrary, the New
Jersey Supreme Court has held that third-party claimants may not assert claims
against the insured defendant’s liability carrier absent an assignment from the

insured. See Ross v. Lowitz, 222 N.J. 494, 514 (N.J. 2015). It is well established

 

that our courts have declined to recognize a third-party claimant’s ability to bring a
direct action against the liability insurer. See Maertin v. Armstrong World Indus.,
Inc., 241 F. Supp. 2d 434, 454 (D.N.J 2002); Biasi v, Allstate Ins. Co., 104 N.J.
Super. 155, 159-60 (App. Div. 1969).

In fact, even in those cases where the third-party claimant holds a judgment
against the insured-defendant, “[t]he tort judgment creditor is considered a ‘stranger’
to the insurance contract as he is not a party or a third-party beneficiary to it.”

Maertin v. Armstrong World Indus., 241 F. Sup 2d 434, 454 (D.N.J. 2002) (citing
Gen'l Accident Ins. Co. v. N.Y. Marine and Gen'l Ins. Co., 320 N.J. Super. 546, 553-
54 (App. Div. 1999); Murray v. Allstate Ins. Co., 209 N.J. Super. 163, 169 (App.
Div. 1986); Biasi v. Allstate Ins. Co., 104 N.J. Super. 155, 159 (App. Div. 1969)).

As set forth above, the law on the issue is well-established and clear. It cannot

be disputed that Plaintiffs are third-party claimants and may not assert claims against _

Defendant’s liability carrier, PCIC, as there has been no assignment from Defendant.
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 12 of 24 PagelD: 131

In fact, Plaintiffs are even further removed than in the cases cited above where the

 

third-party claimant held a judgment against the insured-defendant, as there is no
Judgment in their favor against Defendant. Notwithstanding that, there has been no
finding that Defendant’s failure to renew Plaintiffs’ lease violated the Anti-Eviction
Act, as alleged by Plaintiffs and, Plaintiffs offer no support or authority for the
assertion that a non-renewal of a lease in an owner-occupied two-family house
coupled with a tenant’s notice of intent to vacate would constitute a “wrongful
eviction” and implicate PCIC’s liability coverage or provide any basis under which
Plaintiffs could assert a direct claim against PCIC,

In short, Plaintiffs, third-party claimants or “strangers” to the PCIC insurance
policy and are precluded from asserting a claim against PCIC directly.

Further, Plaintiffs were well aware not only of the identity of PCIP but also
its position on denying the claim prior to the commencement of this action. Counsel |

|

for the Plaintiffs states to the Court:
More specifically Defendant’s first counsel received a letter
from PCIC about the denial of coverage on January 13, 2020.
Defendant’s then counsel then disclosed this letter to Plaintiffs
on January 21, 2020. In the January 21, 2020 letter PCIC
expressly states that “the policy also includes liability coverage
for personal Injury, which is defined as: “[t]he wrongful
eviction from, wrongful entry into, or invasion of the rightof
private occupancy of a room, dwelling, or premises that a
person occupies, committed by or on behalf of its owner,

landlord or lessor.”

(See, Triolo Cert., 99 and Exhibit “H” thereto).

8
Case 2:20-cv-03381-MCA-AME .Document 27 Filed 04/12/21 Page 13 of 24PagelD:132. |

Therefore, while the underlying claim against PCIC is disputed as viable,

 

Plaintiffs failure to implead PCIC when the Complaint was filed in March of 2020

(two months after receiving the letter of January 13, 2020 from the insurance
carrier’s counsel} should prohibit Plaintiffs from delaying this action any further by
amending their Complaint so as to add a party which was always known to Plaintiffs,
in fact even well before this action was commenced. Plaintiffs have acted in bad
faith by advancing this untimely, baseless request and by failing to withdraw same
after being put on notice by PCIC’s counsel. (See, Triolo Cert., 78 and Exhibit “G”
thereto).

It is respectfully submitted that Plaintiffs’ request for leave to add Defendant’s
liability insurer, PCIC, as a direct defendant must be denied.

c. The Court Should Deny Plaintiffs Leave to Amend the Complaint to Add
Discrimination Claims Based on Familial Status. |

The Court should deny Plaintiffs leave to file its proposed Amended
Complaint to add discrimination claims based upon familial status because, as
detailed below, this proposed amendment is improper, futile, and would cause undue
prejudice to Defendant.

The instant request is based solely upon Plaintiffs claim that, during the course
of discovery, Plaintiffs learned additional information which was not available at the... .. .

time of the filing of the original complaint. Specifically, Plaintiffs assert that
Case 2:20-cv-03381-MCA-AME. Document 27. Filed 04/12/21 Page 14 of 24 PagelD: 133

“Defendant contends that one of the reasons he did not renew the lease for the third .

 

 

term was due to the presence of her children.” “See Plaintiff's Brief pg. 3. In
support of this assertion, Plaintiffs rely upon the following partial quotation from
one of Defendant’s Interrogatory responses “Plaintiff needed a bigger place with her
growing children.” (See, Triolo Cert., Exhibit “F,” Defendant’s Interrogatory
Responses at §3).

At the outset, it must be noted that this is a quintessential example of the
blatant and ongoing bad faith exhibited by Plaintiffs in this litigation.

Plaintiff Samantha Campaniello-Cason’s first meeting with Mr. O’Reilly in
2016 included her children and it was at that time that the initial lease agreement
between the parties was signed. (See, Triolo Cert., Exhibit “F,” Defendant’s
Interrogatory Responses at {1 and Exhibit “E,” Plaintiffs’ Uncertified Interrogatory
Responses at {6). .

Upon the expiration the initial lease agreement, after we Campaniello-Cason
had already been living there for a year with her three children and dog, Mr. O’Reilly
agreed to renew the lease for a second term of one year. For Plaintiffs to suggest |

that knowledge of Ms. Campaniello-Cason’s children or the fact that they were

growing up was just now conveyed in discovery is absurd.

 

* This assertion is a blatant mischaracterization of Defendant’s discovery response and Defendant
vehemently disputes same.

10
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 15 of 24 PagelD: 134

Further, Plaintiffs cherry-pick a partial sentence from a. rather T lengthy i

 

discovery response by Defendant and present this ‘quotation ou out ofc context in an
attempt to twist or frame the meaning of the words. Since the context is both relevant
and necessary, a complete recitation of Defendant’s response to Interrogatory No. 3
is as follows:

RESPONSE: I tried to hand the Plaintiff a notice of non-
renewal and she ripped the notice in half and threw it on the
floor. So I posted the non-renewal where I was sure that the
Plaintiff could see it. I wanted to give the Plaintiff as much
notice as possible so that she had sufficient time to find another
place to live.

I decided not to renew the lease because I needed to relocate to
the second floor because of the deteriorating condition on the
first floor. I needed a place to live while construction work was
done. That was my original plan which I put on hold to help the
Plaintiff. I did not expect the Plaintiff to want to stay beyond
the first year, but she asked and I gave her the second year so
her son could graduate. There was no reason for the third term
| as my apartment needed work and Plaintiff needed a bigger
| place with her growing children.

I was also concerned about the violence she had told me about
when she rented the apartment. The man she described as
violent who had hit her, a woman and the mother of his children,
was not welcome in my home. The man who abused her and
was the reason she was living in a shelter with her children and
as the reason she agreed to cram her family in a two bed-room
apartment in a different state gave me great concern in my own
home. When he started to become a frequent and over-night
visitor in my home. I was fearful. I feared for her safety, the
safety of her children, and the recognition that at my age, I could
not help if I heard her cries. I also feared for my own safety due
to my age.

11
Case 2:20-cv-03381-MCA-AME Document 27 . Filed 04/12/21 Page 16 of 24 PagelD: 135

I know she says in this lawsuit that my actions were racially

 

lease were never about race. The construction work needed in
my apartment would not permit me to live there while the work
was ongoing. I put my personal plans on hold for the Plaintiff
to help her. I rented the apartment to the Plaintiff knowing the
race of her children which had no bearing on my decision to
give her a lease, renew her lease once or to refuse to renew a
lease. Race was never even in my thought process until over a
year after the Plaintiff moved out that I received a letter from
the attorneys in this lawsuit telling me that my failure to renew
a lease was racially motivated. That was simply not true then
and is not true now. I cared about Plaintiff's children. The
Plaintiffs children sometimes visited with me. I purchased
school supplies for her older daughter so she could complete a
school project because the Plaintiff was at work. I defended
Plaintiff's son to a neighbor because of the dog. See document
numbered O'REILLY0055 TO O'REILLY0056 previously
provided

(See, Triolo Cert., Exhibit “F,” Defendant’s Interrogatory Responses at 93 and
Affidavit of Kevin O’Reilly, 99).

Defendant vehemently disputes any and all claims of discrimination by
Plaintiffs, including discrimination based upon familial status. (See O’Reilly
Affidavit at 10). Contrary to Plaintiffs assertion, the selected language from
Defendant’s discovery response — “Plaintiff needed a bigger place with her growing
children” — is not in and of itself indicative of discrimination based on familial status.
Rather, it is indicative of the reality that Plaintiff Garrett Cason Jr. was an 18-year-

old young man in 2018, not a minor child as he was in 2016 at the time that the first

12

motivated. That.i 5. simply not-true.-My-decisions.concerning the—- cette tent
Case 2:20-cv-03381-MCA-AME . Document 27 Filed 04/12/21 Page 17 of 24 PagelD: 136

lease agreement was executed or in 2017 at the time when the lease agreement was

 

renewed for an additional one-year term.

Rather, the reference to Plaintiff needing a “bigger place with her growing
children" — and this is clear from the context of the response as a whole — pertains to
the intent of the parties and particularly that of Plaintiff. It was Defendant’s
understanding that Plaintiff always intended for this rental arrangement to be
temporary, that her decision to live there in the interim was made in haste or
desperation, as it was a better alternative than living at shelter, but was not her long-
term plan. (See O’Reilly Affidavit at 411). Defendant’s belief and understanding as
to Plaintiff's intention at that time, as well as the actual growth (aging) of her
children, is the substance of the meaning behind the language now relied upon by
Plaintiffs in support of the proposed discrimination claim based upon familial status.

It is clear based on the foregoing that Plaintiffs’ requested amendment is
entirely baseless and nothing more than an attempt to broaden the existing and shfiem
discrimination claims against Defendant, all of which are without merit (this, along
with Plaintiffs bad faith, is further discussed in detail below). As such, Plaintiffs
proposed amendment must not be permitted as it is improper, futile, and would cause

undue prejudice to Defendant having to needlessly defend against, yet another,

unfounded discrimination claim.

13
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 18 of 24 PagelD: 137. __

d. T. he Court Should Deny Plaintiffs Leave to Amend the te Complaint to toAdd

The Court should further deny Plaintiffs leave to file its proposed Amended
Complaint to add discrimination claims based upon national origin because, as
detailed below, this proposed amendment is also improper, futile, and would cause
undue prejudice to Defendant.

Relevant to the request to add national origin to the discrimination counts,
Plaintiffs proposed Amended Complaint contains changes as follows. First, the term
“national origin” is added to the last sentence of each of the discrimination counts.
Second, the insertion of one additional sentence, “Both Plaintiff Campaniello- Cason
and her mother are Hispanic” to the existing language “Defendant called Samantha
a “spic” several times throughout her tenancy.” See Plaintiffs’ Proposed Amended
Complaint, Paragraph 41. It should further be noted that the allegation of pejorative
language is denied in Defendant’s Answer. (See, Triolo Cert., Exhibit “J,”
Defendant’s Answer).

At the outset, it is clear that Plaintiffs are attempting to replead the already
infirm allegations contained in the original Complaint, but disingenuously try to
disguise this effort by claiming that the proposed amendment is based upon
additional information learned during the course of discovery which was not
available at the time of the filing of the original complaint, when everything on

which they rely was known and available, except counsel’s letter of January 14, 2021

14
- Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 19 of 24 PagelD: 138

which is not certified by the Defendant and should not be interpreted in the Plaintiff's

 

convoluted manner. Specifically, that “additional information” is, in Plaintiffs’
words, “that Defendant does not deny using this offensive language nor does he deny
prohibiting Ms. Cason’s mother from visiting.” See Plaintiffs Brief, pg. 4.
Plaintiffs’ effort in this regard is transparent.

It appears that Plaintiffs partially and improperly attempted to allege facts
which would support a discrimination claim based on national origin in the original
Complaint but presumably failed to meet the legal threshold and now attempt to
rectify that error by adding language that does not cure the fact that there is no
cognizable discrimination claim. Plaintiffs attempt to replead this claim is pitiful
and procedurally improper. Defendant specifically denied any alleged racial or
discriminatory behavior in his Answer to the Complaint and no interrogatory was
posited concerning racial or ethnic discrimination to which the Defendant could fail
to seny. To the extent that the proposed amendment relates solely to Plaintiffs’ .
mother, it fails because she is not a party to the lease agreement or to this litigation.

In light of the foregoing, it is significant that Plaintiffs are unable to provide
any genuine or adequate explanation for the failure to initially plead in March of
2020 or amend sooner. Futility aside, the Court also should deny Plaintiffs leave to

amend because Plaintiffs have had more than sufficient time to add new facts and

claims but failed to do so because there are no facts to support this false narrative.
Case 2:20-cv-03381-MCA-AME . Document 27 Filed 04/12/21 Page 20 of 24 PagelD: 139

 

Defendant vehemently disputes any and all claims of discrimination by

 

Plaintiffs, including discrimination based upon national origin. (See O'Reilly

Affidavit at 712). Further, Plaintiffs’ assertion that Defendant “does not deny” an

allegation is both factually and legally erroneous and to the extent that Plaintiffs are

suggesting that the failure to state a denial in a manner acceptable to Plaintiffs’

counsel constitutes an admission of liability, is truly outrageous and disingenuous.

Defendant has consistently denied Plaintiffs claims from the very outset of this

litigation, as set forth in the Answer to the Complaint where the allegations are

denied. (See, Triolo Cert., Exhibit “J,” Defendant’s Answer). Further, it is the
burden of the Plaintiffs to prove their claims, which they cannot, it is not Defendant’s

burden to disprove them, even though he has denied them.

It is unclear as to the purpose of Plaintiffs further reference to the letter of
Defendant’s counsel dated January 14, 2021 in connection with this requested
amendment. The January 14, 2021 letter references the fact that Defendant’s
relatives are, like Plaintiffs, of Hispanic descent. The significance of this fact is — in
Defendant’s own words, under oath — that he finds this allegation “particularly
offensive since my family (my own child) is part Hispanic. In fact, my daughter is
half Mexican and my stepson is half Mexican and half Peruvian. I would never even
think of insulting their nationality by calling any person of Hispanic descent a

pejorative term.” (See O’Reilly Affidavit at 712).

16
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page.21 of 24 PagelD: 140

For the same reasons that Defendant opposes the amendment discussed in the

 

paragraph above, Defendant respectfully submits that this proposed amendment
must also be denied. Again, it is clear that Plaintiffs’ requested amendment is
procedurally improper and, more importantly, is entirely baseless and permitting this
amendment would be futile given the clear insufficiency of this claim. If this Court
were to permit this amendment, Defendant would be caused undue prejudice by
having to file a motion to dismiss and needlessly defend against, yet another,
unfounded discrimination claim.

e. Plaintiffs’ instant motion is made in bad faith and the legal insufficiency
of the claims renders the proposed amendments futile.

Plaintiffs brief in support of the instant motion contains a brief reference to
allegations that Defendant violated the Anti-Eviction Act (N.J.S.A § 2A:18-61.1).
See Plaintiffs’ Brief, pg. 7. Specifivally, Plaintiffs assert that Defendant did not have
sufficient “good cause” for his failure to renew Plaintiffs lease as statutorily

_ required under N.J.S.A § 2A:18-61.1. However, Plaintiffs’ position fails as.a matter
of law.

The statute cited by Plaintiffs in support of this position that requires a
landlord to show good cause for non-renewal of a lease specifically exempts owner-
occupied two-family houses, providing in relevant part as follows:. .

No lessee or tenant or the assigns, under-tenants or legal
representatives of such lessee or tenant may be removed by the

17
Case 2:20-cv-03381-MCA-AME - Document 27 Filed 04/12/21 Page 22 of 24 PagelD: 141 ..

Superior Court from any house, building, mobile home or land

 

purposes, other than (1) owner-occupied premises with not
more than two rental units or a hotel, motel or other guest
house or part thereof rented to a transient guest or seasonal
tenant; (2) a dwelling unit which is held in trust on behalf of a
member of the immediate family of the person or persons
establishing the trust, provided that the member of the
immediate family on whose behalf the trust is established
permanently occupies the unit; and (3) a dwelling unit which is
permanently occupied by a member of the immediate family of
the owner of that unit, provided, however, that exception (2) or
(3) shall apply only in cases in which the member of the
immediate family has a developmental disability, except upon
establishment of one of the following grounds as good cause...
(emphasis added).
See N.LS.A § 2A:18-61.1.

The property which is the subject of the rental agreement between the parties
is presently, and was at all times relevant hereto, a two-family home owned and
occupied by Defendant. (See O’Reilly Affidavit at 42-4). As such, the exception
stated in subparagraph 1 of the statute cited above applies and, thus, the “good cause”
requirement is not applicable here.

_. As such, Plaintiffs’ assertion that Defendant was subject to the “requisite”
good cause standard for non-renewal of the lease is a deliberate misrepresentation
of the applicable law in this matter. Defendant was under no legal obligation to

renew Plaintiff's lease upon the expiration of the first lease term or the second lease

term nor was he required to show grounds of good cause in the event of non-renewal.

18

in--a—mobile..home park. or-tenement--leased--for—residential —------.—--—-—--—
Case 2:20-cv-03381-MCA-AME . Document 27 Filed 04/12/21 Page 23 of 24 PagelD: 142

Further, Defendant complied with his obligations as landlord under the lease

 

agreement and provided Plaintiff with proper notice of the non-renewal. Again, to
be clear, Defendant has no legal obligation to provide any reason or show
grounds of good cause in connection with non-renewal of the lease agreement.
In light of same, it cannot be disputed that Plaintiffs proposed amendment is clearly
futile — it is frivolous and advances a claim or defense that is legally insufficient on

its face — and, thus must be denied. See Foman, supra, 371 U.S. at 182; Alvin, supra,

 

227 F.3d at 121; Harrison Beverage Co., supra, 133 F.R.D. at 468. Further, it will
give rise to a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

| Plaintiffs must not be permitted to continue to wage this legal crusade against
Defendant which is entirely without merit and serves no purpose other than to
defame and drain him of the minimal financial resources at his disposal. The
ongoing bad faith exhibited by Plaintiffs is clear given the continued pursuit of
claims seainy Defendant which have no legitimate legal or factual basis and which
are presented to the Court by mis-stating the law and the facts. The undue prejudice
to Defendant as a result of Plaintiffs actions in this regard is significant, as Defendant
is waiting for discovery to be concluded such that a Summary Judgment Motion may
be filed to dispose of this matter.

It is also worth noting that Defendant did agree to a renewal of the lease

following the expiration of the initial lease when, again, he had no legal obligation

19
Case 2:20-cv-03381-MCA-AME Document 27 Filed 04/12/21 Page 24 of 24 PagelD: 143 .

to do so. Plaintiffs are unable to reconcile why Defendant would renew the lease

 

after the expiration of the first term when the family status, race and nationality of
all Plaintiffs were fully known if the non-renewal of the second lease term was in

fact premised upon discrimination. This is, again, indicative of Plaintiffs bad faith.

CONCLUSION

Based upon the foregoing, it is again respectfully requested that Plaintiffs
instant motion seeking leave of Court to amend the Complaint be denied in its

entirety.

Respectfully submitted,

  

Attorney for Defend
Bittiger Elias & Triolo P.C.
12 Route 17 North, Suite 206
Paramus, New Jersey 07652
ptriolo@bittlaw.com

(201) 438-7770

Dated: April 9, 2021

20
